
	

113 S2956 IS: Phone Scam Prevention Act of 2014
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2956
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2014
			Mr. Nelson (for himself, Mr. Donnelly, Ms. Collins, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To prevent caller ID spoofing, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Phone Scam Prevention Act of 2014.
		2.Availability of whitelist services(a)In generalPart I of title II of the Communications Act of 1934 (47 U.S.C. 201 et seq.) is amended by adding
			 at
			 the end the following:232.Availability of whitelist services(a)DefinitionsIn this section—(1)the term voice service means any service that furnishes voice communications to an end user using resources from
			 the North American Numbering Plan or any successor plan adopted by
			 the Commission under section 251(e)(1);(2)the term exempt entity means—(A)the Federal Government, a State, a political subdivision of a State, or an agency thereof; and(B)any entity with respect to which the Commission determines that allowing calls that originate from
			 that entity to connect directly with the voice service customer
			 premises equipment (commonly referred to as CPE) of a subscriber would serve the public interest; and(3)the term whitelist means a list of telephone numbers, designated by a subscriber, for which calls originating from
			 those numbers to the subscriber are permitted to connect directly with
			 the voice service CPE of the subscriber.(b)Requirement To offer whitelist serviceA provider of a voice service	shall offer each  subscriber the option to designate a
			 whitelist, if technically feasible (as determined by the
			 Commission on a periodic basis).(c)Treatment of nonapproved telephone numbers(1)In generalIf a subscriber elects to designate a whitelist under subsection (b), the provider of the
			 voice service of the subscriber   shall ensure
			 that any call the provider receives
			 for termination that is not associated with a telephone number on the
			 whitelist of the subscriber or the telephone number of an exempt entity is
			 processed
			 according to preferences set by the subscriber with respect to the
			 whitelist, including by limiting or disabling the ability of an incoming
			 call to
			 connect with the CPE of the subscriber.(2)Safe harborWhitelist processing that, in accordance with the preferences of a subscriber, limits or disables
			 connection with the CPE of a subscriber shall not be considered to be—(A)blocking traffic; or(B)an unjust or unreasonable practice under section 201 of the Communications Act of 1934 (47 U.S.C.
			 201).(d)Number of telephone numbers on whitelist free of charge(1)In generalA provider of a voice service	shall allow a subscriber (or a designated representative
			 thereof)
			 to designate  not less
			 than 10 telephone numbers to be on
			 the whitelist under subsection (b), free of charge.(2)Telephone numbers of exempt entitiesThe telephone number of an exempt entity shall not be considered to
			 be on the whitelist of a subscriber for purposes of calculating
			 the 10 telephone numbers that may be designated under paragraph (1)..(b)Effective dateSection 232 of the Communications Act of 1934, as added by subsection (a), shall take effect on the
			 date that is 2 years after the date of enactment of this Act.3.Authentication of call originationPart I of title II of the Communications Act of 1934 (47 U.S.C. 201 et seq.), as amended by section
			 2, is amended by adding at
			 the end the following:233.Authentication of call origination(a)DefinitionIn this section, the term  voice service means any service that furnishes voice communications to an end user using resources from
			 the North American Numbering Plan or any successor plan adopted by
			 the Commission under section 251(e)(1).(b)Development of authentication standards by CommissionNot later than 5 years after the date of enactment of the Phone Scam Prevention Act of 2014, the Commission shall develop authentication standards for providers of a voice service
			 to
			 validate the calling party number and
			 caller identification
			 information of a call originated through a voice service so that
			 the subscriber receiving
			 the call may obtain—(1)a secure assurance of the origin of the call, including—(A)the calling party number; and(B)caller identification information for the call; or(2)notice that an assurance described in paragraph (1) is unavailable.(c)Adoption of authentication standards by entitiesEach provider of a voice service  that is allocated telephone numbers from the portion of
			 the North American Numbering Plan that pertains to the United States shall
			 adopt the authentication standards developed under subsection (b)..4.Expanding and clarifying prohibition on inaccurate caller id information(a)Communications from outside the United StatesSection 227(e)(1) of the Communications Act of 1934 (47 U.S.C. 227(e)(1)) is amended by striking in connection with any telecommunications service or IP-enabled voice service and inserting or any person outside the United States if the recipient of the call is within the United States,
			 in connection with any voice service.(b)Coverage of text messages and other voice servicesSection 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)) is amended—(1)in subparagraph (A), by striking telecommunications service or IP-enabled voice service and inserting voice service (including a text message sent using a text messaging service);(2)in the first sentence of subparagraph (B), by striking telecommunications service or IP-enabled voice service and inserting voice service (including a text message sent using a text messaging service); and(3)by striking subparagraph (C) and inserting the following:(C)Text messageThe term text message—(i)means a real-time or near real-time message consisting of text, images, sounds, or other
			 information that is transmitted from or received by a device that is
			 identified as the transmitting or receiving device by means of a telephone
			 number;(ii)includes a short message service (commonly referred to as SMS) message, an enhanced message service (commonly referred to as EMS) message, and a multimedia message service (commonly referred to as MMS) message; and(iii)does not include a real-time, 2-way voice or video communication.(D)Text messaging serviceThe term text messaging service means a service that permits the transmission or receipt of a text message, including a service
			 provided as part of or in connection with a voice service.(E)Voice serviceThe term voice service means any service that furnishes voice communications to an end user using resources from
			 the North American Numbering Plan or any successor plan adopted by
			 the Commission under section 251(e)(1)..(c)Rules of constructionNothing in this Act shall be construed to modify, limit, or otherwise affect—(1)the authority, as of the day before the date of enactment of this Act, of the Federal
			 Communications Commission to interpret the term call to include a text message (as defined under section 227(e)(8) of the Communications Act of 1934,
			 as added by subsection (b)); or(2)any rule or order adopted by the Federal Communications
			 Commission  in connection
			 with—(A)the Telephone Consumer Protection Act of 1991 (Public Law 102–243; 105 Stat. 2394) or the
			 amendments made by that Act; or(B)the CAN–SPAM Act of 2003 (15 U.S.C. 7701 et seq.).(d)RegulationsNot later than 18 months after the date of enactment of this Act, the Federal Communications
			 Commission shall prescribe regulations to implement the amendments made by
			 this section.(e)Effective dateThe amendments made by this section shall take effect on the date that is 6 months after the date
			 on which the Federal Communications Commission prescribes regulations
			 under subsection (d).
